

116 HR 4123 IH: To amend title II of the Social Security Act to provide for increases in widow’s and widower’s insurance benefits by reason of delayed retirement.
U.S. House of Representatives
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4123IN THE HOUSE OF REPRESENTATIVESJuly 30, 2019Mrs. Lowey (for herself and Mr. Schneider) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to provide for increases in widow’s and widower’s insurance benefits by reason of delayed retirement. 
1.Increase in widow’s and widower’s insurance benefits by reason of delayed retirement 
(a)Delayed retirement credit for widow’s and widower’s benefits 
(1)In generalSection 202(w) of the Social Security Act (42 U.S.C. 402(w)) is amended— (A)in paragraph (1) by striking old-age insurance benefit and inserting old-age, widow’s, or widower’s insurance benefit; 
(B)in paragraph (2), by striking the number of increment months for any individual in the matter preceding subparagraph (A) and inserting the number of increment months for any individual to whom an old-age, widow’s, or widower’s insurance benefit is payable as described in paragraph (1); and (C)by striking and at the end of paragraph (2)(A), and by striking paragraph (2)(B) and inserting the following: 
 
(B)with respect to which— (i)in the case of an individual to whom an old-age insurance benefit is payable, such individual was a fully insured individual (as defined in section 214(a)) and— 
(I)was not entitled to such a benefit, or (II)was so entitled but did not receive benefits pursuant to a request by such individual that benefits not be paid, or 
(ii)in the case of an individual to whom a widow’s or widower’s insurance benefit is payable, such individual satisfied subparagraphs (A), (B), and (D) of subsection (e)(1) or (f)(1) and— (I)was not entitled to such a benefit, 
(II)was so entitled but suffered deductions under section 203(b) or 203(c) in amounts equal to the amount of such benefit, or (III)was so entitled but did not receive benefits pursuant to a request by such individual that benefits not be paid, and 
(C)with respect to which such individual was not subject to a penalty under section 1129A.. (2)Conforming amendments to Section 202(w) (A)Section 202(w)(3) of such Act (42 U.S.C. 402(w)(3)) is amended by striking old-age each place it appears and inserting old-age, widow’s, or widower’s. 
(B)Section 202(w)(5) of such Act (42 U.S.C. 402(w)(5)) is amended— (i)by striking If an individual’s primary insurance amount and inserting If the primary insurance amount on which an individual’s old-age, widow’s, or widower’s insurance benefit is based; 
(ii)by striking old-age each place it appears and inserting old-age, widow’s, or widower’s; (iii)by striking his primary insurance amount each place it appears and inserting the primary insurance amount; and 
(iv)by striking he and his each place they appear and inserting such individual and such individual’s, respectively. (C)Section 202(w)(6) of such Act (42 U.S.C. 402(w)(6)) is amended— 
(i)by striking old-age each place it appears and inserting old-age, widow’s, or widower’s; and (ii)by adding at the end (after and below subparagraph (D)) the following new sentence: 
 
For purposes of this paragraph, an individual is deemed to become eligible for an old-age insurance benefit on the first day of the month in which such individual attains age 62, and for a widow’s or widower’s insurance benefit on the first day of the month in which such individual attains age 60.. 
(3)Other conforming amendments 
(A)Section 202(e)(2)(A) of such Act (42 U.S.C. 402(e)(2)(A)) is amended by inserting subsection (w), after subsection (q),. (B)Section 202(f)(2)(A) of such Act (42 U.S.C. 402(f)(2)(A)) is amended by inserting subsection (w), after subsection (q),. 
(b)Treatment of Delayed Retirement in Cases of Simultaneous Entitlement to Old-Age Insurance Benefits and Widow’s or Widower’s Insurance BenefitsSection 202(w) of the Social Security Act (42 U.S.C. 402(w)) is amended— (1)by striking The amount in paragraph (1) and inserting Subject to paragraph (7), the amount; and 
(2)by adding at the end the following new paragraph:  (7)If for any month an individual is entitled (prior to the application of this subsection) both to an old-age insurance benefit and to a widow’s or widower’s insurance benefit, the resulting increase (if any) in the amount of the widow’s or widower’s insurance benefit under paragraph (1) shall be made (prior to the application of subsection (k)(3)(A)) in lieu of any increase in the amount of the old-age insurance benefit under such paragraph, unless— 
(A)the amount of such old-age insurance benefit would be greater than the amount of such widow’s or widower’s insurance benefit after the application of paragraph (1) to each such benefit, or (B)the increase which would otherwise be made under such paragraph in the amount of such old-age insurance benefit would result (under the language following subparagraph (F) in the first sentence of subsection (e)(1) or (f)(1)) in the termination of the individual’s entitlement to widow’s or widower’s insurance benefits.. 
2.Effective dateThe amendments made by this Act shall apply with respect to widow’s and widower’s insurance benefits (under section 202 (e) and (f) of the Social Security Act) for months after the month in which this Act is enacted. 